Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
                                          Status of the Claims
Claims 1-5, 8 and 12-18 of Alaric J. DYCKMAN et al., 16/635,593 filed on (Jan. 31, 2020) are pending and subject to first action on the merits.  
Claims 6-7 and 9-11 have been cancelled.  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Information Disclosure Statement
Receipt of the Information Disclosure Statement filed on 06/09/2020 is acknowledged and has been considered and made of record.  A signed copy of the 1449 is attached herewith.    
Response to Restriction
Applicant’s election without traverse of Group I and species of compounds (308) 
    PNG
    media_image1.png
    106
    210
    media_image1.png
    Greyscale
  in the reply filed on 06/08/2021 is acknowledged.  
In view of applicant’s election of compound (308) species, X is limited to carbon and Y is limited to 
    PNG
    media_image2.png
    83
    78
    media_image2.png
    Greyscale
.  The elected species was searched and no art was found, thus, the search was extended to the entire scope of claims 1-5, 8 and 12-17.
Pursuant to the Election of Species Requirement, Applicant respectively elected without traverse, the compound depicted Example (308) in the Reply for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Claims 1-4, 8, 14 and 16 read on the elected species.  Applicant’s elected species was searched, and art was found comprising the cores of (formula (I).  
The instant claims were not searched with respect to compounds not comprising the pyrimidine core of the elected species.  MPEP § 803.02.  See MPEP § 803.02 (III)(A) (“[t]he prior art search will not be extended unnecessarily to cover all nonelected species, and need not be extended beyond a proper Markush grouping”).  See Claim Rejections – Improper Markush Grouping”, with respect to proper Markush groupings. 
The claims cannot be fully searched because the targeting pyrimidine is structurally undefined.  Thus, claims 5, 13, 15, 17 and 18 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), being drawn to non-elected subject matter. 
The restriction requirement is made FINAL.  
Rejoinder
Claims 1-5, 8 and 12-17 are directed to products. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/16/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Claim Rejections – Improper Markush Grouping

Claims 1-5, 8 and 12-17 are rejected on the judicially created basis that they are directed to an improper Markush grouping of alternatives. MPEP § 706.03(y); MPEP § 803.02.  

A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).  

A claim contains an improper Markush grouping if: (1) the species of the Markush group do not share a ‘single structural similarity’; or (2) the species do not share a common utility.  MPEP § 803.02 (9th ed.); 76 Federal Register 7162-7175 (2011) (see page In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300 (CCPA 1980) (holding that unity of invention exists where compounds included within a Markush group (1) share a common utility; and (2) share a substantial structural feature essential to that utility); Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984); MPEP § 706.03(y); MPEP § 803.02 (9th Ed.).  Members of a Markush group share a ‘‘single structural similarity’’ when they belong to the same recognized physical or chemical class or to the same art-recognized class. 76 Federal Register at 7166 (2011). Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent. Id.  See In re Harnisch, Ex parte Dams, and Ex parte Hozumi set forth in the MPEP and a review of these cases themselves (see MPEP § 706.03(y)(II)(B))

The Markush grouping of claims 1-5, 8 and 12-17 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use that flows from that substantial structural feature because instant variables R1, 2, 3, 4, 5, R2a, 2b, 2c and Y are defined generically and its use to treat vastly unrelated diseases or disorders as recited in the claim 18 by inhibiting the activity by signaling through Toll-like receptor 7, 8, or 9.  As such, compounds and diseases falling within the subject claims do not share a single any similarity.  See the above discussion regarding the structural diversity within the genera of instant variables and diseases.   


Although not a basis for rejection, a consequence is that the scope of the instant claims cannot be fully searched because it cannot be determined by the tools available to the Office what the permutations and combinations are.  
Pursuant to the Federal Register guidelines (cited above) this ‘‘improper Markush grouping’’ rejection will be maintained until the claim is amended to include only the species that share a single structural similarity and a common use, or the applicant presents a sufficient showing that the species in fact share a single structural similarity and a common use.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1).  706.03(y)(III).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Indefinite Markush Claim

A Markush group that encompasses a massive number of distinct alternative species may be indefinite under § 112(b) if one skilled in the art cannot determine the metes and bounds of the claim due to an inability to envision all of the members of the Markush group. In such a circumstance, an examiner may reject the claim for indefiniteness under § 112(b).  MPEP § 2173.05(h); 76 Federal Register 7162-7175 (2011).

Claims 1-5, 8, 12-17 are rejected on the grounds that the claims encompass Markush groups, the structural limitations of which are so generic that one of skill in the art cannot envision the full claim scope because the claimed use of the compounds is structurally undefined.  See instant specification.  Although not a basis for the rejection, the generic and multiple Markush groups prevent comprehensive searching using search tools available to the Office.  Because of the lack of structural definition within the subject claims, and the fact that one of skill cannot determine the structural limitations of the compounds and its use as Toll-like inhibitors.   

 The specification does not provide adequate standard for ascertaining the requisite degree, thus, the skilled artisan would not be reasonably apprised of the metes and bounds of the invention.  Also given the unpredictability of chemical systems, not all compounds would be considered viable compounds to inhibit the activity of any enzyme because of stearic effects or hindrance.  There is no clear statement as to the intended scope of the claim.  
                                          Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).     

Non-Statutory Rejection over US Patent No. 10,660,877. 
Claims 1-5, 8 and 12-18 
    PNG
    media_image3.png
    104
    160
    media_image3.png
    Greyscale
where Y is 
    PNG
    media_image4.png
    84
    76
    media_image4.png
    Greyscale
 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,660,877 
    PNG
    media_image5.png
    99
    200
    media_image5.png
    Greyscale
. 
Although the claims at issue are not identical, they are not patentably distinct from each other because each of conflicting claims 1-18 disclose the above compound and its use to treat disorders such as to treat systemic lupus.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to inhibiting the activity of Toll-like receptor disorders or disease state similar to the 
Non-Statutory Rejection over US Patent Application number 16/955,314
(filed on 06/18/2020 (20210087174).
Claims 1-5, 8 and 12-18 
    PNG
    media_image6.png
    98
    166
    media_image6.png
    Greyscale
 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9, 12-13 of U.S. Patent Application No. 16/955,314 
    PNG
    media_image7.png
    92
    138
    media_image7.png
    Greyscale
, where A can be piperazinyl and G can be 
    PNG
    media_image8.png
    90
    84
    media_image8.png
    Greyscale
and other variables. 
Although the claims at issue are not identical, they are not patentably distinct from each other because each of conflicting claims 1-7, 9, 12-13 disclose the above compounds and its use to treat disease state such as to treating systemic lupus.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to treating diseases such as systemic lupus similar to the conflicting claims.  The compounds in claim 1 of US patent application is drawn to the use 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Terminal Disclaimer
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.     
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBENEZER O SACKEY whose telephone number is (571)272-0704.  The examiner can normally be reached on Monday-Friday 8.00Am to 4.30Pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EBENEZER O SACKEY/Examiner, Art Unit 1624    



/Tracy Vivlemore/Primary Examiner, Art Unit 1635